Citation Nr: 1516283	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a malignant melanoma to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2012 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 11, 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Providence, Rhode Island, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Affording the Veteran the benefits of the doubt, his malignant melanoma is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a malignant melanoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for malignant melanoma there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Board notes that malignant melanoma is not among the diseases presumed to be associated with herbicide exposure. See 38 C.F.R. § 3.309(e).  However, a Veteran is not precluded from establishing service connection with proof of direct etiology. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).
Merits

The Veteran contends that his malignant melanoma is related to his herbicide exposure and exposure to excessive sun while he was stationed in Vietnam.

The Veteran provided a November 2014 correspondence from his dermatologist Dr. J.M.S. wherein Dr. JMS provided an opinion that the Veteran's exposure to herbicides and his excessive past exposure to the sun in service coupled with his fair skin were related to his development of the malignant melanoma.  Adding support to Dr. J.M.S. opinion, Dr T.E.R explained in a September 2011 private treatment note that "The degree of melanocytic hyperplasia is more than what is expected due to chronic sun damage..."  

The Board finds that this evidence establishes that the Veteran has a current disability, malignant melanoma.  The Veteran's service record indicates that he served in Vietnam thus exposure to herbicide is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The opinion offered in the November 2014 correspondence from Dr. J.M.S. relates the Veteran malignant melanoma to both his fair complexion with sun exposure and herbicide exposure.  The opinion offered by Dr. T.E.R. in a September 2011 private treatment note asserts that his malignant melanoma is due to more than just sun exposure.  The two opinions emphasized that the sun exposure alone did not cause the Veteran's malignant melanoma and the opinion of Dr. J.M.S. that herbicide exposure played a part is thus bolstered.  Therefore, the Board finds that on the question of whether the Veteran's herbicide exposure and sun exposure during service are etiologically related to his development of malignant melanoma is placed in equipoise.  Since the issue is in equipoise, the Board will apply 38 U.S.C.A. § 5107(b) and the Veteran is given the benefit of the doubt.  Service connection is warranted for the Veteran's malignant melanoma.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for malignant melanoma is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


